UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1724



JANICE MCNEIL,

                                               Plaintiff - Appellant,

             versus


IGNACIO    PESSOA;     PERCY   WHITE,   Probation
Officer,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-291-A)


Submitted:    December 16, 2002           Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janice McNeil, Appellant Pro Se. George Arthur McAndrews, OFFICE
OF THE CITY ATTORNEY, Alexandria, Virginia; William W. Muse,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Janice McNeil appeals the district court’s order dismissing

her civil suit as barred by the statute of limitations.         We have

reviewed the record and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.            See McNeil v.

Pessoa, No. CA-02-291-A (E.D. Va. June 13, 2002). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2